DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a method of checking an integrity of an estimation of a position of a mobile carrier, the position being established by a satellite-based positioning measurement system, the estimation being obtained by a "real time kinematic (RTK) procedure, the procedure being based on measurements of a first carrier phase global navigation satellite system (GNSS) signals arising from satellites, the method verifying that a carrier phase measurement is consistent with a code pseudo-distance measurement, wherein the method comprises: calculating an initial position and an initial time of the carrier, on the basis of pseudo-distances estimated on sight axes of the satellites, based on time measurements received and carried by spreading codes of the signals; verifying an integrity of a resolution of the initial position and of the initial time, on the basis of satellite pseudo-distances calculated on the basis of a standard algorithm for monitoring satellite faults of receiver autonomous integrity monitoring (RAIM) type; calculating a velocity of the carrier, at a plurality of observation instants, on the basis of apparent-Doppler measurements estimated on the sight axes, on the basis of the first carrier phase measurements;  verifying that, at each of the observation instants, a short-term evolution of a second carrier phase of signals received on each of the sight axes is consistent with the calculated velocity; verifying that, at each of the observation instants, a filtered position obtained on the basis of long-term filtered measurements of pseudo-distance through the second carrier phase is dependable due to a measurement bias being greater than a phase measurement uncertainty.  
The closest prior art is Dai (2011/0210889) which discloses a “Kalman filter may comprise a predictive filtering device or circuit that uses summation of signals, delay, and feedback to process data and compensate for the effects of noise and uncertainty in measured data or otherwise.”   However, Dai does not disclose verifying that a position is dependable based on the measurement bias being greater than a phase measurement uncertainty.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.J./Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648